Citation Nr: 1209393	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  04-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating (evaluation) for degenerative disc disease of the lumbosacral spine, in excess of 10 percent prior to November 18, 2008, and 40 percent thereafter.  

2.  Entitlement to an initial rating (evaluation) for sciatica of the right lower extremity in excess of zero percent prior to November 18, 2008, and 10 percent thereafter.  

3.  Entitlement to an initial rating (evaluation) for sciatica of the left lower extremity in excess of zero percent prior to November 18, 2008, and 10 percent thereafter.  

4.  Entitlement to an increased rating (evaluation) for bilateral plantar fasciitis in excess of 10 percent prior to October 1, 2009, and 30 percent thereafter.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant (the Veteran) and her spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1978 to May 1978, and from August 1980 to August 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of December 2002 and later rating decisions of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2009, a travel board hearing was held before a Veteran's Law Judge who is no longer with the Board.  A transcript of that hearing is associated with the Veteran's claims file.  The Veteran was afforded the option of offering testimony at an additional hearing, but has not chosen to do so.  

In August 2009, the case was remanded by the Board for further development of the evidence, specifically to obtain copies of records of treatment the Veteran had received from private medical care providers.  This has been accomplished and the case is now before the Board for appellate consideration.  

The  issues related to new and material evidence to reopen service connection for migraine headaches, a neck disability, knee disabilities, a disability manifested by disequilibrium, as well as the matter of service connection for shoulder, arm and hand disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From June 2002 to November 14, 2006, the Veteran's low back disability was manifested by slight limitation of motion and characteristic pain on motion that is productive of no more than mild impairment.  

2.  For the period from September 2002 to November 14, 2006, incapacitating episodes due to low back disability having a total duration of at least two weeks but less than four weeks during a 12 month period is not demonstrated.

3.  For the period from September 2003 to November 14, 2006, the Veteran's low back disability was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

4.  During the period from November 14, 2006 to November 18, 2008, degenerative disc disease of the lumbar spine was manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks. 

5.  During the period from November 14, 2006 to November 18, 2008, degenerative disc disease of the lumbar spine did not manifest severe limitation of motion; severe recurring attacks of intervertebral disc syndrome, with intermittent relief; or listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, with abnormal mobility on forced motion.  

6.  For the rating period from November 14, 2006 to November 18, 2008, degenerative disc disease of the lumbar spine did not manifest forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

7.  For the rating period from November 18, 2008, degenerative disc disease of the lumbar spine was manifested by limitation of flexion to only 20 degrees, without demonstration of ankylosis; incapacitating episodes totaling six weeks in duration during a 12 month period; and is productive of no more than severe intervertebral disc syndrome without persistent symptoms compatible with sciatic neuropathy with little intermittent relief.  

8.  There was no evidence of the right lower extremity sciatica prior to the findings noted on November 18, 2008.

9.  Since November 18, 2008, right lower extremity sciatica has been productive of mild impairment.  

10.  The Veteran's left lower extremity sciatica was first productive of mild impairment as of June 17, 2003, and not prior to this date. 

11.  Since June 17, 2003, left lower extremity sciatica has been productive of no more than mild impairment.  

12.  Prior to September 29, 2009, the Veteran's bilateral plantar fasciitis was manifested by pain and tenderness of the feet.  

13.  On September 29, 2009, the Veteran's bilateral plantar fasciitis was manifested by pronation and complaints of pain and swelling on use of the feet.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for lumbosacral spine disability have not been met prior to November 14, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294-5295 (2000); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

2.  The criteria for an increased rating of 20 percent for degenerative disc disease of the lumbar spine were met from November 14, 2006 to November 18, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294-5295 (2000); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

3.  The criteria for an increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine were not met from November 18, 2008 or anytime thereafter.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294-5295 (2000); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

4.  The criteria for an initial rating for right lower extremity sciatica in excess of zero percent prior to November 14, 2008, and in excess of 10 percent from November 14, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2011).  

5. The criteria for an initial rating of 10 percent, but no more, for left lower extremity sciatica have been met since June 17, 2003, but not prior to this date.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2011).  

6.  The criteria for an increased rating in excess of 10 percent for bilateral plantar fasciitis have not been met prior to September 29, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5276 (2011).  

7.  The criteria for an increased rating of 30 percent for bilateral plantar fasciitis are met from September 29, 2009 (two days prior to October 1, 2009); the criteria for a rating in excess of 30 percent were not met from September 29, 2009, or anytime thereafter.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Regarding the claims involving the Veteran's low back disability and plantar fasciitis, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  October 2002 and December 2006 letters letter explained the evidence necessary to substantiate the claims for increase, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  

Regarding the Veteran's claims involving the initial evaluations assigned for bilateral sciatica, it is noted that the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2008 supplemental statement of the case (SSOC) provided notice on the "downstream" element of initial rating; while a February 2009 SSOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records obtained pursuant to the August 2009 remand of the Board, have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim in October 2002, February 2007, and November 2008.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examinations are adequate for rating purposes.  The reports of the examinations were provided by a qualified medical professional and were predicated on a full reading of all available records.  Examiners provided a detailed rationale for any opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of any opinions rendered).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

Regarding the evaluations of the Veteran's sciatica, the Board has considered the entire period of initial rating claim from June 2002 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

For issues of increased ratings involving the low back and plantar fasciitis, the United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are also appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  
 
Increased Rating for Lumbar Spine Disability

Service connection for sacroiliac weakness with possible degenerative arthritis was granted by the RO in an August 1993 rating decision that assigned an initial noncompensable (zero percent) rating under the provisions of Code 5294, which is rated as lumbosacral strain under Code 5295.  The Veteran claimed an increased rating in June 2002.  The rating was increased to 10 percent in the December 2002 rating decision giving rise to this appeal.  The Veteran's rating was increased to 40 percent for degenerative disc disease of the lumbar spine, in a February 2009 rating decision under the provisions of Code 5243, effective November 18, 2008.  

The rating period on appeal dates from June 2002.  During this time, the criteria utilized to rate spinal disabilities was revised twice.  At the time the increase to 10 percent was awarded, for slight limitation of motion of the lumbar spine, a 10 percent rating was warranted.  A 20 percent rating was warranted for moderate limitation of motion.  A 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.  

Under the rating criteria in effect prior to September 2002, moderate intervertebral disc syndrome, with recurring attacks, is rated as 20 percent disabling.  A 40 percent evaluation requires severe recurring attacks, with intermittent relief.  A 60 percent evaluation requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (2000).  

Under the rating criteria in effect prior to September 2002, sacro-iliac injury and weakness was rated under Code 5294, which was in turn rated on the basis of lumbosacral strain.  Lumbosacral strain with characteristic pain on motion warrants a 10 percent rating.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, warrants a 20 percent rating.  Severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Code 5295 (2000).  

In September 2002, the criteria for an evaluation of evaluation of intervertebral disc syndrome were changed as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. §  4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months a 60 percent rating is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 5293.  In September 2003, these changes were incorporated into new diagnostic code 5243, without essential alteration.  

The schedule for rating disabilities of the spine was revised effective September 26, 2003.  The new regulations have been codified and may be found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  The General Rating Formula for Diseases and Injuries of the Spine provides as follows:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease with unfavorable ankylosis of the entire spine a 100 percent rating is warranted.  With unfavorable ankylosis of the entire thoracolumbar spine a 50 percent rating is warranted.  With unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine a 40 percent rating is warranted.  With forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine a 30 percent rating is warranted.  With forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis a 20 percent rating is warranted.  With forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height  a 10 percent rating is warranted.  

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Rating Period from June 2002 to November 14, 2006

After review of the record, the Board finds that, for the period from June 2002 to November 14, 2006, the Veteran's low back disability was manifested by slight limitation of motion and characteristic pain on motion that is productive of no more than mild impairment, consistent with a 10 percent rating under the old spine rating criteria in effect at the time of the claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294-5295 (2000).

The Board also finds that, for the period from September 2002 to November 14, 2006, the evidence does not demonstrate incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period that would provide a basis for a rating in excess of 10 percent on that basis.  The Board further finds that, for the rating period from September 2003 to November 14, 2006, the evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour to meet or more nearly approximate the criteria for a 20 percent disability rating under the revised rating criteria (General Formula for Rating Disabilities of the Spine).  As such, there is also no basis for a rating in excess of the assigned 10 percent under the revised criteria that became effective in September 2002 or September 2003.  

The December 2002 rating decision that initially gave rise to this appeal was based, in part, on an October 2002 VA examination.  At the time of the October 2002 VA examination, the Veteran's chief complaints were of daily soreness in the back area, which she rated as a 4 on a scale from 0 to 10.  Flare-ups could occur with lifting or repetitive bending.  The Veteran used Ibuprofen as needed.  She stated that she needed to do her housework a little at a time due to her back disability and that she had difficulty doing yard work.  Lifting was limited to 10 pounds and she was able to walk one-quarter of a mile.  Examination of the back revealed tenderness over the SI joints and diffusely over the paraspinal musculature in the lumbar area.  Range of motion of the lumbar spine was limited with flexion to 80 degrees; extension to 10 degrees; lateral flexion to 10 degrees, bilaterally; and rotation to 10 degrees, bilaterally.  These all caused discomfort.  Reflexes were 1+ and equal throughout.  Motor and sensory examination was entirely normal.  The impression was degenerative disc disease of the lumbar spine.  

During the pendency of this appeal, the Veteran has had extensive treatment at private facilities.  In June 2003, it was noted that she had had some intermittent lumbar radiculopathy on the left side, with her most recent episode having begun in March 2003.  This was described as more intense involving the left lower extremity.  It was reported that she had undergone physical therapy with some benefit.  30 percent of the pain was described as being in the low back, with the remaining 70 percent being in the left lower extremity.  On examination, forward flexion was to 80 degrees, with some degree of pain relief.  Sensation was grossly intact, with reflexes 1+ and straight leg raising nonprovocative.  An MRI reportedly showed multilevel degenerative disc disease.  The impression was lumbar radiculopathy related to lumbar spinal stenosis at L4-5 and L5-S1.  An epidural injection was recommended.  

Additional private treatment records show that the Veteran had repeated epidural injections for relief of pain during the pendency of the appeal.  Injections were administered in December 2003; April 2004; November 2006; at which time painful flair-ups of low back pain were reported; April 2007; August 2008; and April and October 2009.  An October 2005 MRI study showed left paracentral and left neural foraminal disc protrusion at the L5-S1 level, with associated mild left neural foraminal stenosis, contact at the left exiting L5 nerve root as well as posterior displacement of the left transversing S1 nerve root.  

Rating Period from November 14, 2006 to November 18, 2008

The Board finds that, for the period from November 14, 2006 until November 18, 2008, the Veteran's low back disability, now diagnosed as degenerative disc disease of the lumbar spine, was manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks when forward flexion to only 20 degrees was noted.  As such, a 20 percent rating is warranted for the rating period from November 14, 2006 to November 18, 2008.  

The Board also finds that, during the rating period from November 14, 2006 to November 18, 2008, degenerative disc disease of the lumbar spine did not manifest  severe limitation of motion; severe recurring attacks of the syndrome, with intermittent relief; listing of the whole spine to the opposite side; a positive Goldthwaite's sign; marked limitation of forward bending in standing position, loss of lateral motion with arthritic changes; or narrowing or irregularity of joint space, with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2000).  

The Board further finds that, for the period from November 14, 2006 to November 18, 2008, the evidence does not demonstrate incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period that would provide a basis for a rating in excess of 20 percent on that basis.  The Board further finds that, for the rating period from November 14, 2006 to November 18, 2008, the evidence does not show forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine to meet or more nearly approximate the criteria for a 40 percent disability rating under the revised rating criteria (General Formula for Rating Disabilities of the Spine).  As such, there is also no basis for a rating in excess of the assigned 20 percent under the revised criteria that became effective in September 2002 or September 2003.  38 C.F.R. § 4.71a (2011).

In a statement dated on November 14, 2006, the Veteran's private physician reported that she had been treating the Veteran for a number of years and the symptoms of several of the Veteran's disabilities, including her low back disability, had progressively worsened causing limitations in her daily activities.  Regarding the spine, repeated flares that were caused by maneuvers such as mopping the floors, vacuuming or doing laundry.  The Veteran had been advised to avoid such activities, as well as driving for more than 20 minutes at a time.  The physician stated that she had arranged for the Veteran to telecommute some days when her symptoms were too severe.  It was also recommended that she restrict her work to only 6 hours per day.  It was noted that the Veteran, at times, required narcotic medication that had cognitive effects causing her to miss work to treat her flare-ups.  The Veteran had had to reduce her work responsibilities and had been provided Family Medical Leave Act (FMLA) coverage as well as a handicapped parking permit by her physician.  

An examination was conducted by VA in February 2007.  At that time, examination of the thoracolumbar spine revealed no evidence of radiating pain on movement or muscle spasm.  There was tenderness to percussion noted.  Straight leg raising was negative bilaterally and there was no ankylosis of the spine.  Range of motion was flexion to 80 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The diagnosis was sacroiliitis.  The examiner stated that the diagnosis was based on complaints of pain, with normal objective examination, and normal X-ray studies.  In July 2007, the February 2007 examination report was reviewed and a diagnosis of intervertebral disc syndrome of the lumbosacral spine was rendered.  This diagnosis was based upon some of the private diagnostic testing that was contained in the record.  


Rating Period from November 18, 2008

The Board further finds that the weight of the evidence demonstrates that, for the rating period from November 18, 2008, the degenerative disc disease of the lumbosacral spine has not met or more nearly approximated the criteria for a rating in excess of 40 percent, under either the old or new criteria for rating disabilities of the spine.  The board finds that, for the rating period from November 18, 2008, degenerative disc disease of the lumbar spine was manifested by limitation of flexion to only 20 degrees, without demonstration of ankylosis or incapacitating episodes totaling six weeks in duration during a 12 month period. 

In addition, the Board finds that the Veteran did not manifest symptoms of intervertebral disc syndrome that warrants the criteria for the 60 percent rating.  In this regard, the disability is not shown to be productive of more than severe intervertebral disc syndrome without persistent symptoms compatible with sciatic neuropathy with little intermittent relief.  As such, pronounced disability is not demonstrated.  38 C.F.R. § 4.71a (2000).  

An examination was conducted by VA on November 18, 2008.  At that time, the Veteran reported having constant pain in the right sacroiliac area and pain that traveled down the left lower extremity.  She stated that the pain level was a 9 on a scale from 0 to 10.  Physical activity elicited the pain, with rest relieving the pain.  She utilized ice, heat, stretching, massage, Celebrex and epidural injections every several months.  Over the past 12 months, the Veteran reported having an incapacitating episode in July 2008 that lasted three days and in September 2008 that lasted four days.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement and no muscle spasm.  There was tenderness to palpation noted throughout the lumbar area, worse on the left.  Straight leg raising was negative, bilaterally.  Range of motion of the thoracolumbar spine was forward flexion to 20 degrees; extension to 30 degrees; lateral flexion to 20 degrees, bilaterally; and rotation to 20 degrees, bilaterally.  Joint function was additionally limited by pain, incoordination following repetitive use, but was not additionally limited by fatigue, weakness or lack of endurance after repetitive use.  There were signs of intervertebral disc syndrome.  

Additional private treatment records include a report of a March 2009 MRI examination that identified worsening degenerative disc disease identified at the L3-L4 level, which demonstrated a deterioration over the October 2005 MRI study.  Degeneration at other levels is not found to show significant change from the October 2005 study.  

The record shows that the Veteran's lumbar spine disability is manifested by pain and radiculopathy, but not by significant limitation of motion or complaints of lengthy flare-ups of degenerative disc disease on examination in June 2003.  Although she required epidural injections for pain relief in December 2003 and April 2004, these are not shown to have been necessary to treat incapacitating episodes of between two and four weeks over a 12 month period.  Moreover, there is no demonstration of muscle spasm or limitation of motion of the spine that meet the criteria for a 20 percent evaluation.  In November 2006, however, the Veteran began to describe painful flare-ups and to require epidural injections more frequently.  While the records do not describe incapacitating episodes totally at least four weeks over the course of a year, with the resolution of reasonable doubt, the Board finds that episodes between two and four weeks in total duration are demonstrated.  This finding is supported by the statements by the Veteran's private physician regarding the providing of FMLA and handicap parking documentation.  The medical record do not show limitation of motion of the spine that could provide a basis for a rating in excess of 20 percent at that time.  On November 18, 2008, the Veteran's disability was manifested by limitation of forward flexion to 20 degrees, which specifically meets the criteria for the 40 percent rating that was awarded as of that date.  

The findings do not demonstrate spine disability that would warrant a rating in excess of the 40 percent rating awarded on November 18, 2008.  In this regard, it is noted that for a rating in excess of 40 percent either ankylosis of the spine or demonstrations of incapacitating episodes having a total duration of at least six weeks during the past 12 months would have to be demonstrated.  The record does not show such symptoms.  VA examinations throughout the appeal have consistently stated that there is no indication of ankylosis of the spine.  Neither have incapacitating episodes approaching at least six weeks during a 12 month period been demonstrated.  It is noted that the Veteran has continued to work, albeit with accommodations such as telecommuting and some limitations on the time she can work each day, but these restrictions are not demonstrable of incapacitating episodes as those are defined by VA regulations.  Therefore, a rating in excess of 40 percent is not warranted for this period.  

In summation, the Veteran's lumbar spine disability is shown to warrant a 10 percent rating under the criteria in effect prior to September 2002.  A rating of 20 percent, but no more, is shown to have been warranted as of November 14, 2006, under the criteria for intervertebral disc syndrome that became effective in September 2002.  On November 18, 2008, the Veteran met the criteria for a 40 percent rating based on limitation of motion under the criteria that became effective in September 2003, but a rating in excess of 40 percent for this period is not warranted.  

Rating Sciatica of the Lower Extremities

Service connection for sciatica of each lower extremity was granted in an August 2007 rating decision on the basis that the sciatica was associated with the Veteran's service-connected lumbar degenerative disc disease.  This was during the pendency of this appeal.  Noncompensable (zero percent) ratings were established, retroactively effective to June 2002.  The Veteran appealed these initial ratings.  By rating decision dated in February 2009, the rating for each lower extremity was increased to 10 percent disabling, effective November 18, 2008, under the provisions of Code 8520 for incomplete paralysis of the sciatic nerve. 

For complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of the muscles below the knee and flexion of the knee is weakened or even lost, an 80 percent rating is warranted.  For incomplete paralysis, a 60 percent rating is warranted for severe impairment with marked muscular atrophy; a 40 percent rating is warranted for moderately severe disability; a 20 percent rating is warranted for moderate disability and a 10 percent rating is warranted for mild disability.  38 C.F.R. § 4.124a, Code 8520.  

Rating Left Lower Extremity

After a review of all the evidence, lay and medical, the Board finds that the evidence demonstrates that the Veteran's left lower extremity sciatica was productive of mild impairment as of June 17, 2003, and not earlier; therefore, a 10 percent rating under Diagnostic Code 8520 is warranted from June 17, 2003.  The evidence also shows that, for the period since June 17, 2003, left lower extremity sciatica has been productive of no more than mild impairment; therefore, a disability rating in excess of 10 percent is not warranted for any period.  38 C.F.R. § 4.124a.

On October 2002 VA examination, sciatic nerve impairment was not found.  The Veteran had 1+ and equal reflexes and motor and sensory examination was described as entirely normal.  On private examination on June 17, 2003, it was noted that the Veteran had some intermittent lumbar radiculopathy on the left side.  While she had these complaints of pain, she had excellent strength throughout the lower extremities, sensation was grossly intact, reflexes were 1+ and equal, and straight leg test was normal.  Left lower extremity radiculopathy was again noted in an October 2003 consultation.  An April 2004 electrodiagnostic report showed testing to be consistent with a mild left L5 or S1 radiculopathy, with the Veteran having minimal symptoms.  

The Board finds that the Veteran's left leg sciatica has been productive of no more than mild impairment since June 2003.  In this regard, examination in February 2007 found no evidence of sciatica.  On review for a medical opinion in July 2007; however, the examiner opined that the Veteran had some left lower extremity sciatica as evidenced by the April 2004 electrodiagnostic report.  On November 2008 VA examination, The Veteran reported having no numbness, loss of bladder control or loss of bowel control, but pain in the area of the right sacroiliac joint area that traveled down the anterolateral left thigh, posterior left calf, to the left ankle.  Examination showed knee and ankle jerks to be 1+ and equal, without involvement of bowel or bladder.  The diagnosis was lumbar intervertebral disc syndrome involving bilateral sciatic nerves.  The examiner noted sensory change in the distribution of the sciatic nerves, with subjective factors of pain down the legs.  The subjective symptoms of pain down the left leg are productive of no more than mild impairment.  An October 2011 private consultation report that included electrodiagnostic testing, sensory examination in the L3-S1 dermatomes was remarkable for distal hypoesthesia along the plantar aspect of both feet.  The testing showed no evidence of an acute or active left or right lumbar or S1 radiculopathy, but there was evidence of distal sensory neuropathic process.   This further established that no more than mild sciatic nerve involvement has been shown throughout the record for any period.  

Rating Right Lower Extremity

Regarding the Veteran's right lower extremity sciatica, the Board finds that there was no evidence of mild impairment of the right lower extremity prior to the findings noted on the November 18, 2008 VA examination report that would warrant a disability rating of 10 percent under Diagnostic Code 8520 prior to this November 18, 2008.  In this regard, it is noted that in April 2004 the Veteran was noted to have complaints of right lumbar radicular syndrome.  That month, however, testing of the right side showed no electrodiagnostic evidence of an acute or active right lumbar or S1 radiculopathy.  Subsequent private treatment records showed only sciatica on the left side prior to the November 2008 examination.  The February 2007 VA examination found no evidence of sciatica and, while the July 2007 medical opinion disputed the diagnosis from that examination, the basis for the difference of opinion was that the Veteran had radicular symptoms on the left side, with no mention of radiculopathy on the right side.  

On examination by VA in November 2008, the Veteran had complaints of right sacroiliac pain and radiculopathy on the right side.  This is the earliest demonstration of radicular pain in the right lower extremity, but no more than mild impairment is shown.  The Veteran had reflexes equal to the left side and no bowel or bladder impairment.  On private examination in October 2011, sensory examination in the L3-S1 dermatomes was remarkable for distal hypoesthesia along the plantar aspect of both feet.  This wholly sensory involvement is not productive of more than mild disability.  As such, a compensable initial rating is not demonstrated until November 18, 2008, when mild sciatic neuropathy is shown that warrants a 10 percent rating, but no more.  

The Board further finds that, since November 18, 2008, right lower extremity sciatica has been productive of not more than mild impairment.  As noted, the sciatica was first manifested only by sensory changes in the distribution of the sciatic nerves, with subjective factors of pain down the leg.  This wholly sensory involvement is found to be mild in degree.  38 C.F.R. § 4.124a

Increased Rating for Bilateral Plantar Fasciitis

Service connection for bilateral plantar fasciitis was granted by the RO in an August 1993 rating decision.  A zero percent rating was established at that time.  The Veteran claimed an increased rating in June 2002.  The rating for the Veteran's bilateral plantar fasciitis was increased to 10 percent disabling effective in June 2002 by rating decision in December 2002, as analogous to the provisions of Code 5276 (pes planus).  The rating was further increased to 30 percent disabling under the same Code provisions effective October 1, 2009, by the RO in a November 2011 rating decision.  The rating decision indicated that the increase was based upon a report of private treatment dated on October 1, 2009.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a noncompensable rating is warranted.  Moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, a 10 percent rating is warranted.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot (pes planus) manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot (pes planus) manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.  

The Board finds that, for the rating period prior to September 29, 2009, the Veteran's bilateral plantar fasciitis was manifested by pain and tenderness of the feet, consistent with a 10 percent disability rating under Diagnostic Code 5276.  The criteria for an increased rating in excess of 10 percent for bilateral plantar fasciitis have not been met prior to September 29, 2009.  38 C.F.R. § 4.71a.  For the period prior to September 29, 2009, the evidence does not show severe bilateral acquired flatfoot (pes planus) manifested by marked deformity, accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities, as required for a 30 percent disability rating under Diagnostic Code 5276.  

On September 29, 2009, (not October 1, 2009 as indicated by the RO), findings consistent with a rating of 30 percent under Diagnostic Code 5276 were found to have been demonstrated.  On September 29, 2009, the Veteran's bilateral plantar fasciitis was manifested by pronation and complaints of pain and swelling on use of the feet that more nearly approximate the criteria for a 30 percent disability rating under Diagnostic Code 5276.  38 C.F.R. § 4.71a. 

After September 29, 2009, the Board does not find symptoms such as marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the Achilles tendon on manipulation which is not improved by orthopedic shoes or appliances.  As such, the Board finds that the no basis for a rating in excess of 10 percent prior to September 29, 2009, and no basis for a rating in excess of 30 percent from that date onward.  

On examination by VA in October 2002, the Veteran reported having pain in the plantar fascia since the last 1980's.  She had received arch supports, with some improvement, but still experienced plantar fascia pain at least twice per week.  Walking was limited to one-quarter of a mile on good days.  Examination of the feet revealed evidence of pes planus, with tenderness over the plantar fascia bilaterally.  There was mild malalignment of the Achilles tendon that was correctable with manipulation.  There was a mild valgus forefoot and midfoot malalignment that was correctable with manipulation.  The impression was bilateral plantar fasciitis and pes planus.  

On examination by VA in February 2007, the Veteran described constant pain that he described as burning, aching, sharp, and cramping in nature.  She described her pain level as 8 on a scale from 1 to 10.  Pain was elicited by physical activity, stress and sitting.  It was relieved by rest, medication, stretching and orthotics.  Examination revealed tenderness in both feet.  The diagnosis was bilateral plantar fasciitis.  

On VA examination in November 2008, the Veteran had complaints in the arches of both feet.  It was described as localized, burning, aching, sharp and cramping.  On a scale from 0 to 10, she rated the pain as an 8.  The pain was elicited by physical activity and relieved by rest and orthotic shoe inserts.  She had foot pain with any weight bearing.  At rest, she had pain, stiffness, swelling and fatigue.  She had no weakness.  Examination revealed tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability.  There was active motion in the metatarsophalangeal joints of the great toes.  Palpation of the plantar surfaces of the feet revealed slight tenderness.  Alignment of the Achilles tendons was normal.  She required shoe inserts, but had no pes planus or limitation on walking or standing.  X-ray studies showed large calcaneal spurs of each foot.  The diagnosis was bilateral plantar fasciitis, no change.  

Treatment records from the Veteran's private podiatrist have been associated with the claims file and been reviewed.  In December 2005, the Veteran had complaints of pain on the lateral side of the left foot and in the ankle area.  Chronic pronation was noted.  In an April 2009 summary of the Veteran's treatment, her private podiatrist indicated that she was treated in February 2007 for complaints plantar fasciitis and chronic heel pain.  At that time, excessive pronation of the feet was noted.  In May 2007, it was reported that her orthotics were adjusted to decrease the pronation of the left foot.  

In an office visit dated on September 29, 2009, the Veteran stated that he believed that she again needed some adjustments to her orthotics.  On examination, she had good control while standing on her orthotics in her shoes.  There was moderate pronation upon removal of the shoes.  There was tenderness to palpation on the medial and lateral aspects of the right ankle.  It was noted that she had had a resection of the low belly of the Peroneus tendon on the left.  X-ray studies showed mild degeneration medially and laterally on the left side and a large exostosis on the right side.  The assessments were pain in the feet.  The examiner stated that the Veteran was doing fairly well after the resection of the low belly of the Peroneus tendon and that the possibility of having a procedure for resection of the bone spur on the right was discussed.  

The records prior to September 29, 2009 show that the Veteran's bilateral plantar fasciitis was primarily manifested by pain and pronation that was improved with adjustment of the Veteran's orthotics.  There is no indication in the records of symptoms such as marked deformity, indications of swelling, or characteristic callosities.  These symptoms were found by the RO to exist on examination on September 29, 2009.  At that time, there was no evidence of marked pronation, extreme tenderness, or marked inward displacement and severe spasm of the Achilles tendon.  As noted, manipulation and adjustment of orthotics improved the disability.  Under these circumstances, a rating in excess of 10 percent during the appeal period to September 29, 2009 is not warranted, with a rating in excess of 30 percent thereafter is not warranted.  


Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's spine disorder and bilateral plantar fasciitis directly correspond to the schedular criteria for the percent evaluations that have been assigned for the specific periods.  The evaluation reports specifically mention factors such as limitation of function due to incoordination, repeated use, and fatigue, stating that these factors do not limit 

function of the spine or feet.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995) (In rating musculoskeletal disabilities, regulations regarding functional loss must be considered apart from and in addition to the appropriate Diagnostic Codes in the VA Schedule for Rating Disabilities.)  Similarly, the Veteran's bilateral sciatica is not shown to be productive of more than mild impairment and does not approach the criteria for a higher evaluation for either lower extremity.  The schedular rating criteria for rating neurologic disabilities of the extremities includes rating based on paralysis of the affected nerve (complete or incomplete), or neuritis, or neuralgia.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's disabilities, and no referral for an extraschedular rating is required.  

Finally, the record shows that the Veteran is currently employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased rating for degenerative disc disease of the lumbosacral spine, in excess of 10 percent prior to prior to November 14, 2006 is denied; a rating of 20 percent, but no higher, from November 14, 2006 to November 18, 2008 is granted; a rating in excess of 40 percent from November 18, 2008 is denied.  

An initial rating for sciatica of the right lower extremity, in excess of zero percent prior to November 18, 2008, and in excess of 10 percent thereafter, is denied.  

An initial rating for sciatica of the left lower extremity, in excess of zero percent prior to June 17, 2003, is denied; an initial rating of 10 percent, but no higher, from June 17, 2003, is granted.  
	(CONTINUED ON NEXT PAGE)


An increased rating for bilateral plantar fasciitis, in excess of 10 percent prior to September 29, 2009, is denied; a rating of 30 percent, from September 29, 2009, is granted; a rating in excess of 30 percent from September 29, 2009 is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


